DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0253319 to Chang.
As concerns claims 1 and 18, a method comprising, by one or more computing systems: 
maintaining a reminder store (0014-client, computerized device capable of storing alarm/notifications; fig. 2, memory, storage; 0021-alerts stored locally at client) comprising one or more reminders (0019-users request/input alarms/notifications at client device) for a first user (fig. 1, users), wherein each reminder is associated with an initial activation-condition (0019-“wake up at a particular time”, scheduled alarm/notification); 
determining a context (0023-contexual information) associated with the first user based on signals (0023-sensors within electronic device) from a client system (0014-client 100) associated with the first user; 
determining, based on the context (0023-contextual information in order to trigger adjustment e.g. cancellation, suppression), a suppression-condition associated with at least one of the reminders is satisfied (0048-detect whether alert is relevant or desired); and 


As concerns claim 20, a system comprising: one or more processors (101); and a non- transitory memory (102, 104) coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 
maintain a reminder store (0014-client, computerized device capable of storing alarm/notifications; fig. 2, memory, storage; 0021-alerts stored locally at client) comprising one or more reminders (0019-users request/input alarms/notifications at client device) for a first user, wherein each reminder is associated with an initial activation-condition (0019-“wake up at a particular time”, scheduled alarm/notification); 
determine a context (0023-contexual information) associated with the first user based on signals (0023-sensors within electronic device) from a client system (0014-client 100) associated with the first user; Active 60095696.1ATTORNEY DOCKETPATENT APPLICATION 079894.659416/733,044 5 of 10 
determine, based on the context (0023-contextual information in order to trigger adjustment e.g. cancellation, suppression), a suppression-condition (0025) associated with at least one of the reminders is satisfied (0048-detect whether alert is relevant or desired); and 
suppress the at least one reminder for the first user by not delivering (0023-supress or cancel thus reminder/alert not delivered; 0025-reminder to watch show cancelled) the reminder when the initial activation-condition is satisfied.


As concerns claim 2, the method of Claim 1, wherein suppressing the at least one reminder comprises deleting the reminder for the first user (0023-cancellation).  

As concern claim 3, the method of Claim 1, wherein suppressing the at least one reminder comprises rescheduling the reminder for the first user (0049-adjusts alerts).  

As concerns claim 4, the method of Claim 1, wherein suppressing the at least one reminder comprises generating an updated activation-condition (0026-cancel/alter original alert, provide a new alert; 0049-adjusts alert; 0037) associated with the reminder for the first user.  

As concerns claim 5, the method of Claim 4, wherein generating the updated activation-condition is based on the context (0052-reprocessing trigger, reprocessing an alert/notification; 0037-detect information impacting the alert, and adjusts alert) associated with the first user.  

As concerns claim 6, the method of Claim 4, further comprising: determining the updated activation-condition associated with the reminder is satisfied (0049-new alert; 0053-new alert); and sending, to the client system, instructions for presenting the reminder (0049-new alert; 0053-new/adjusted alert).  

As concerns claim 7, the method of Claim 1, wherein determining the context associated with the first user is further based on a dialog state (0024; 0044-sound picked up by microphone; 

As concerns claim 8, the method of Claim 1, wherein the signals from the client system comprise visual signals (0035-video feedback), and wherein determining the context associated with the first user is further based on visual recognition using the visual signals (0043-digital camera; 0044-an image).  

As concerns claim 9, the method of Claim 8, wherein the visual recognition comprises one or more of object recognition (0044-contextual information…an image captured by a camera), scene recognition, or facial recognition.  

As concerns claim 10, the method of Claim 1, wherein the signals from the client system comprise location signals (0023-GPS, current location).  

As concerns claim 11, the method of Claim 1, wherein determining the context associated with the first user is further based on one or more of time information (0019; 0046) or user profile data (0043-user accounts) associated with the first user.  

As concerns claim 12, the method of claim 1, wherein the reminder store is located in a data store associated with the one or more computing systems (0014-client, computerized device capable of storing alarm/notifications; fig. 2, memory, storage; 0021-alerts stored locally at client or alert can be stored remotely at a server; “associated with” is a broad term given BRI).  

As concerns claim 13, the method of claim 1, wherein the reminder store is located in a data store associated with the client system (0014-client, computerized device capable of storing alarm/notifications; fig. 2, memory, storage; 0021-alerts stored locally at client; (“associated with” is a broad term given BRI).  

As concerns claim 14, the method of Claim 1, wherein each reminder is further associated with one or more agenda items (0022-scheduling applications, 0019-task), wherein the agenda items comprising one or more of a text, a name, a completion-condition (0019-accomplish a task; 0026-“call mom and wish her a happy birthday”, task-birthday wish), or a delivery-condition.  

As concerns claim 17, the method of Claim 1, wherein the at least one reminder comprises a task associated with one or more second users (0026-“call mom and wish her a happy birthday”, task-birthday wish), and wherein the context associated with the first user indicates that the task is completed by the first user with respect to the one or more second users (0026-call to mom (second user) words “happy birthday” spoken).  

As concerns claim 19, the media of Claim 18, wherein suppressing the at least one reminder comprises deleting the reminder for the first user (0023-cancellation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0253319 to Chang in view of U.S. Patent No. 10,805,409 to Ledet. 
	Chang ‘319 do not disclose:
As concerns claim 15, the method of Claim 1, further comprising: accessing an intent stack comprising a plurality of intents, wherein each intent is associated with a respective priority, and wherein the plurality of intents comprise an intent corresponding to the at least one reminder.  
	Ledet ‘409 teach:
As concerns claim 15, the method of Claim 1, further comprising: accessing an intent stack comprising a plurality of intents, wherein each intent is associated with a respective priority (col. 7, lines 25-47), and wherein the plurality of intents comprise an intent corresponding to the at least one reminder (col. 7, lines 25-47).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Chang’ 319 with a plurality of intents, as taught by Ledet ‘409, in order to manage multiple items for a user. 
	
	Chang ‘319 further disclose:
.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by the newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451